14 F.3d 598NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ngaire Evelyn VINCENT, Appellant,Alfred J. VINCENT, Plaintiff-Appellant,v.REYNOLDS MEMORIAL HOSPITAL, INCORPORATED:  Andrew J. Barger,Md;  Kenneth J. Allen;  Norman E. Wood, D.O.,Defendants-Appellees.
No. 93-1347.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 17, 1993.Jan. 19, 1994.

On Petition for Rehearing with Suggestion for Rehearing in Banc.
Ngaire Evelyn Vincent, Alfred J. Vincent, appellants pro se.
Terence Michael Gurley, Schrader, Byrd, Byrum & Companion, Wheeling, WV, for appellees.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Alfred and Ngaire Vincent appealed from the district court order denying their several post-judgment motions.  We issued an opinion finding the Vincents' notice of appeal untimely filed.  Vincent v. Reynolds Memorial Hosp., Inc., No. 93-1347 (4th Cir.  Oct. 13, 1993) (unpublished).  The Vincents petitioned for rehearing, contending that their notice of appeal was timely.  The record and the Vincents' submissions raise some question as to the timeliness of their notice of appeal.  Thus, we grant the petition.*  However, we find the Vincents' allegations of error without merit and affirm the district court order.


2
This appeal is one of several that this Court has encountered during the Vincents' lengthy litigation against a hospital where Vincent once worked.  Years after this action was brought and after several federal court opinions we affirmed the district court order entering judgment against the Vincents.  Vincent v. Reynolds Memorial Hosp., No. 90-1046 (4th Cir.  Apr. 19, 1991) (unpublished).  The Vincents filed numerous motions and documents after the district court entered judgment, all of which were denied by the district court.  The thrust of all the Vincents' filings was to have the district court re-open this litigation on its merits.  We have reviewed the Vincents' filings and find, as did the district court, that the Vincents failed to present any ground for revisiting the merits of their case.  The district court did not err in denying the Vincents' motions, and we affirm that order.  We deny the Vincents' motions for extension of time to amend their petition and for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 The suggestion for rehearing in banc is denied;  no poll was requested